Citation Nr: 1045710	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-09 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active military service from April 1963 to June 
1972, to include service in the Republic of Vietnam.

The Veteran died in February 2005.  The appellant is the 
Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from October 
1967 to October 1968 and from December 1970 to November 1971. 

2.  The Veteran died on February [redacted], 2005, from the effects of 
ischemic heart disease.


CONCLUSION OF LAW

A disability incurred in active service caused the Veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant has 
been provided all required notice.  In addition, the Board has 
determined that the evidence currently of record is sufficient to 
substantiate the appellant's claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable 
to the surviving spouse of a Veteran if the Veteran died from 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.5 (2010).

Service connection for the cause of a Veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the 
principal or primary cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).


A service-connected disability is one which was incurred in or 
aggravated by active service; one which may be presumed to have 
been incurred or aggravated during such service; or one which was 
proximately due to or the result of a service- connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
service and manifests ischemic heart disease to a compensable 
degree any time after such service, the ischemic heart disease 
will be service connected even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Analysis

A review of the record shows that in 1986, the Veteran had a 
myocardial infarction which required angioplasty.  The Veteran 
was diagnosed with CAD.  Prior to his death, the Veteran 
periodically received treatment, including cardiac 
catheterizations, since his initial 1986 myocardial infarction.  
Additionally, prior to his death, the Veteran routinely reported 
dyspnea, angina, and syncope.  The Veteran was hospitalized 
several times for various cardiac issues and treatment, to 
include chest pain.  The records clearly show that the Veteran 
manifested CAD to a compensable degree.

The Board notes that at the time of his death, the Veteran was 
not service-connected for CAD.  However, he had filed a claim for 
entitlement to service connection for CAD in July 2002 and was 
denied as there was no evidence that the Veteran's CAD was 
related to his active service.  The Board notes that since that 
time the regulations governing presumptive conditions resulting 
from exposure to herbicides have been amended to include ischemic 
heart disease, commonly referred to as CAD.  

In February 2005, four days before his death, the Veteran 
reported to The Regional Medical Center Emergency Room with 
complaints of shortness of breath.  After a full evaluation, the 
Veteran was diagnosed with pneumonia.  The Board also notes that 
shortness of breath is a well known symptom of CAD.  On February 
[redacted], 2005, the Veteran died.  A review of his death certificate 
shows that the Veteran's primary cause of death was listed as 
cardiac arrhythmia, which was due to or the result of pneumonia, 
which was due to or the result of reactive airway disease.

In October 2006, the Veteran's claims files were sent to the VA 
Medical Center for review by a physician to determine whether the 
Veteran's service-connected diabetes mellitus played a role in 
his death.  The examiner opined that it was less likely as not 
that the cause of the Veteran's death was related to his service-
connected diabetes mellitus.  In support of his opinion, the 
examiner reported that the Veteran's death certificate indicated 
that the immediate cause of death was cardiac arrhythmia, due to 
or as a result of pneumonia, due to or as a result of restrictive 
airway disease; and that the Veteran was not diagnosed with 
diabetes mellitus until approximately 2002, long after he had 
been diagnosed with CAD and atrial fibrillation.

The Board finds that the VA examiner indicated that while the 
Veteran's cause of death was not related to his service-connected 
diabetes mellitus, his death was causally related to his long 
standing CAD and atrial fibrillation.  Additionally, given that 
ischemic heart disease, also referred to as CAD, has been added 
to the list of disabilities presumptively related to exposure to 
herbicides, the Veteran's CAD was related to his active service.

Accordingly, the preponderance of the evidence is for the claim, 
and entitlement to service connection for the cause of the 
Veteran's death is warranted. 


ORDER

Entitlement to service connection for the Veteran's cause of 
death is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


